          Case 3:17-cv-04738-WHO Document 283 Filed 11/08/18 Page 1 of 2



 1   RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
 2   karineh.khachatourian@rimonlaw.com
     David T. Xue (SBN 256668)
 3   david.xue@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
 4   nikolaus.woloszczuk@rimonlaw.com
     2479 E. Bayshore Road, Suite 210
 5   Palo Alto, CA 94303
     Telephone: (650) 461-4433
 6   Facsimile: (650) 461-4433

 7   Attorneys for Defendant,
     GOPRO, INC.
 8

 9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION
12
     CONTOUR IP HOLDING, LLC,                       Case No. 17-cv-04738-WHO
13
                     Plaintiff,                     GOPRO, INC.’S STATEMENT OF
14
                                                    RECENT DECISIONS PURSUANT
     v.
15                                                  TO LOCAL RULE 7-3(d)(2)
                                                    RELATING TO GOPRO INC.’S
16   GOPRO, INC.,                                   MOTION TO STAY PENDING INTER
                     Defendant.                     PARTES REVIEW
17

18

19

20

21

22

23

24

25

26

27

28


                       GOPRO’S STATEMENT OF RECENT DECISIONS; CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 283 Filed 11/08/18 Page 2 of 2



 1          Pursuant to Civil Local Rule 7-3(d)(2), Defendant GoPro, Inc. respectfully submits this

 2   Statement of Recent Decisions to call this Court’s attention to the following recent decisions by the

 3   United States Court of Appeals for the Federal Circuit that are relevant to GoPro’s Motion for Stay

 4   Pending Inter Partes Review, D.I. 262:

 5          1.      A true and correct copy of the Federal Circuit’s order in GoPro, Inc. v. Contour IP

 6                  Holding LLC, Nos. 2017-1894, 2017-1936, 2018 U.S. App. LEXIS 30949, issued

 7                  November 1, 2018, is attached hereto as Exhibit A.

 8          2.      A true and correct copy of the Federal Circuit’s modified precedential opinion in

 9                  GoPro, Inc. v. Contour IP Holding LLC, Nos. 2017-1894, 2017-1936, 2018 U.S.

10                  App. LEXIS 30950, issued November 1, 2018, is attached hereto as Exhibit B.

11          3.      A true and correct copy of the Federal Circuit’s judgment entered in GoPro, Inc. v.

12                  Contour IP Holding LLC, Nos. 2017-1894, 2017-1936, issued November 1, 2018, is

13                  attached hereto as Exhibit C.

14          4.      A true and correct copy of the Federal Circuit’s order in GoPro, Inc. v. Contour IP

15                  Holding LLC, Nos. 2017-1894, 2017-1936, 2018 U.S. App. LEXIS 30951, issued

16                  November 1, 2018, is attached hereto as Exhibit D.

17

18
                                                          Respectfully submitted,
19
                                                          RIMON, P.C.
20

21   Dated: November 8, 2018                        By:    /s/ Nikolaus A. Woloszczuk
                                                          Karineh Khachatourian
22                                                        David T. Xue
                                                          Nikolaus A. Woloszczuk
23
                                                          Attorneys for Defendant,
24                                                        GOPRO, INC.
25

26

27

28

                                                      -1-
                        GOPRO’S STATEMENT OF RECENT DECISIONS; CASE NO. 17-CV-04738-WHO
